Citation Nr: 1511913	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for a low back disability (also claimed as a back condition).

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a skin disability.  

5. Entitlement to service connection for a bilateral knee disability.

6. Entitlement to service connection for a bilateral shoulder disability.

7. Entitlement to service connection for a disability of both feet and toes.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and September 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the Veteran submitted additional evidence along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  At the hearing the Veteran also raised the issue of service connection for a neck disability and the Board is hereby referring it to the AOJ for appropriate action.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The June 2014 Board hearing transcript is part of Virtual VA.  A private medical opinion dated in October 2013 is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of service connection for a bilateral knee disability, bilateral shoulder disability, and disability of both feet and toes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a decision, dated in March 1988, the Board denied the Veteran's claim of service connection for a back disability.  

2. The additional evidence presented since the March 1988 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a low back disability.

3. The evidence is at least in relative equipoise as to whether the Veteran's diagnosed lumbar spine spondylosis and sciatica are related to service.

4. Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

5. A skin disability did not manifest during service and is unrelated to service.  


CONCLUSIONS OF LAW

1. The March 1988 Board decision that denied the Veteran's claims of entitlement to service connection for back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).


2. New and material evidence has been submitted since the previous denial of service connection for a back disability and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for lumbar spine spondylosis and sciatica are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

4. Hypertension did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable determination to reopen and grant service connection for a low back disability (claimed as a back condition) VA's duties to notify and assist regarding this matter are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

As for the issues of service connection for hypertension and a skin disability, the only other issues being decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2010.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record 

As for affording him a VA examination, the Board finds that other than the Veteran's naked allegations, the record does not indicate that his hypertension and skin disability may be associated with his active service.  There is no probative evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association.  His reported history of experiencing a skin rash since service is also deemed questionable.  Furthermore, the Veteran's conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to show that a disability may be associated with service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for hypertension and a skin disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the Veteran's claim that he has a skin disability manifested by a fungal type rash that is due to radiation exposure in service, as will be explained in more detail below, this disability is not included under 38 C.F.R. § 3.309(d) nor under 38 C.F.R. § 3.311.  Adjudication of the current appeal may thereby proceed regardless of whether the AOJ undertook all the radiation development listed in these code sections because VA has no duty to undertake this development.

In an opinion dated in October 2013, a private doctor referenced a January 1966 Request and Authorization for Temporary Duty Travel of Military Personnel
and a February 1966 authorization for the Veteran to travel to Spain and assist in an aircraft accident operation.  Although he noted that these records were included with the service treatment records, the referenced travel documents are not currently in the file.  Recognition is given to the fact that other matters on appeal are being remanded in part to secure a copy of these records.  There is no indication that these specific records would be relevant to the issues of hypertension and a skin disability.  Furthermore, other service treatment records establish that the Veteran served on temporary duty in Spain in 1966.  There is no prejudice to the Veteran in proceeding on a determination of his claims for hypertension and a skin disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)."

During the June 2014 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  The file was left open for 30 days for the Veteran to provide an opportunity to submit additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In April 1986 the Veteran submitted a claim of service connection for a back disability stating that he injured his low back in 1966 during service in Madrid, Spain.  Service treatment records show that he was treated in June 1966 for a mild back strain.  In a rating decision in September 1986 the RO denied service connection for a low back disorder based on the determination that the injury during service was acute  as the Veteran's discharge examination did not document a back disability.  During the September 1987 RO hearing, the Veteran testified that he has had back problems since service.  He stated that on multiple occasions during service in South Dakota he injured his back by slipping and falling.  The Veteran indicated that his private chiropractor in 1974 or 1975 told him he had a lumbar disc disability due to an old injury.  The Board in a decision in March 1988 denied service connection for a back disability based on the determination that the back strain sustained during service resolved without chronic residuals.  The Veteran was notified of the Board's decision and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

The evidence received since the March 1988 Board decision includes an opinion dated in October 2013 from a private doctor, who opined that the primary etiology of the Veteran's lumbar spine disability is his participation in a clean-up operation of an air plane crash in Spain, which led to constant pressure and trauma to his low back.  This evidence raises a reasonable possibility of substantiating the claim of service connection for a low back disability as it shows that the disability may be related to service, and, as such, the evidence is new and material.  In this regard, the Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the Board finds that new and material evidence has been presented to reopen the claim of service connection for a low back disability.  

Service Connection Claims

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


Analysis

Low Back 

In June 2014 the Veteran testified that his low back disability is related to service because he had to sleep on cold grounds in South Dakota as well as on carts and tents in Spain.  Further, he had to assist in the clean-up efforts of the plane crash in Spain where he had to drive over heavy terrain.  Service treatment records show that in June 1966 the Veteran was treated for a mild back strain.  His DD 214 shows that he was a vehicle operator during service.  Post-service medical records show that the Veteran's low back disability has been diagnosed has lumbar spine spondylosis and sciatica.  See May 2010 private MRI, June 2014 private medical opinion.  Thus Shedden elements (1) and (2) have been met.  

On the question of a nexus there is a favorable opinion of record.  As discussed above, a private doctor in October 2013 opined that the Veteran's lumbar spine disability is related to his participation in a clean-up operation of an air plane crash in Spain, where for over two months the Veteran's duties consisted of working at a crash site lifting large objects and driving pickup trucks up and down the mountainous terrain, which led to constant pressure and trauma to his low back.  

The Board finds the October 2013 opinion regarding the low back disability to be highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The private doctor considered the nature of the Veteran's disabilities, history and relevant longitudinal complaints in proffering the opinion.  This opinion is uncontroverted by the other evidence of record.  

For the reasons discussed above, the evidence is at least in equipoise; and, thereby, resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) has been met.  Service connection is thus warranted for lumbar spine spondylosis and sciatica.  See 38 C.F.R. § 3.102.


Hypertension and Skin Disability

In June 2014 the Veteran testified that he had hypertension related to stress during service as he served in Africa, Tripoli, and Libya and had to transport casualties from the Vietnam War.  He stated that he saw a doctor 5 years earlier and was  diagnosed as having a fungus type rash around his neck and back.  During the hearing the Veteran related his skin condition to his claimed plutonium exposure during service in Spain when he had to participate in the clean-up of a B-52 bomber that collided with a KC-135.  He stated that he was exposed to plutonium by transporting one of the bombs on a truck and indicated that his skin problems "started from there."  In April 2010 the Veteran also asserted that he had a skin condition due to inclement weather that he was exposed to in service.

Post-service private medical records in January 2010 show an impression of hypertension.  The Veteran's lay testimony establishes that his skin disability is manifested by a fungus type rash as the Veteran as a lay person is competent to relate a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence shows that the Veteran did not have hypertension for many years after service.  In particular, there is no evidence that hypertension was manifested within one year of the Veteran's separation from service in September 1967. Service connection on a presumptive basis for hypertension is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for the Veteran's contention that his skin disability is related radiation exposure in service, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) ; 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's skin disability is manifested by a fungus type rash which is not included under the list of diseases in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311.  The Veteran has also failed to submit scientific or medical evidence to indicate that his fungal-type rash is a radiogenic disease.  38 C.F.R. § 3.309(d) and 
38 C.F.R. § 3.311 are inapplicable in the instant case.  Thus the Veteran's claim is appropriately being considered under 38 C.F.R. § 3.303. 

The remaining questions are whether there is evidence of an inservice occurrence of an injury or disease and competent and credible evidence of a nexus between the current hypertension and skin disability and an inservice disease or injury.  

Service treatment records do not document complaints, treatment or findings pertaining to high blood pressure or skin problems.  Service treatment records show that on the October 1963 entrance examination the Veteran's blood pressure was 120/76 and on the July 1967 separation examination it was 122/70.  On the accompanying report of medical history the Veteran denied having high blood pressure.  

As for the skin disability, on the July 1967 separation examination the Veteran's skin was evaluated as normal.  Both on the July 1967 separation examination and the accompanying report of medical history the examiner stated that the Veteran helped in the recovery of a nuclear bomb in 1966.  However, there was no overexposure to radioactive substances, there were no complications and no sequelae.

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

As for hypertension, the only opinion in the file is the Veteran's and the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran does not contend nor does the record show that the Veteran has had hypertension since his separation from service in 1967.  Instead, in June 2014 the Veteran testified that he was diagnosed with hypertension 15 years earlier.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus the Veteran's lay testimony that that he was diagnosed with hypertension in 1999 is competent and credible.  However, the determination as to the etiology of the hypertension requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between hypertension and service except for the Veteran's own bare statements that are not competent for reasons stated herein.  During the June 2014 Board hearing the Veteran confirmed that no doctor has ever related his hypertension to service.  

Similarly, the sole opinion of record regarding the skin disability is the Veteran's lay opinion that he has a skin condition that is either to related to the inclement weather that he was exposed to in service or alternatively his fungus type rashes are related to his plutonium exposure during service.  As a lay person the Veteran is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of his skin condition manifested by fungus type rash requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between the rashes and service except for the Veteran's own bare statements that are not competent for reasons stated herein.  It is noteworthy that the private examiner in October 2013 questioned why the examiner on the July 1967 separation examination stated that the Veteran did not have exposure to radioactive materials.  However, the October 2013 private examiner's query is based on an inaccurate factual premise as the July 1967 examiner documented that there was no overexposure to radioactive substances and no complications nor sequelae.  Moreover, the October 2013 private examiner did not relate any skin disability to the Veteran's radiation exposure.  The purpose of his opinion was to determine the etiology of the Veteran's back disability, which the Board herein has granted.  In June 2014 the Veteran testified that no doctor has related his skin disability to his claimed radiation exposure in service.  

The Veteran statements regarding the onset of his skin disability are also not credible as they have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  He has presented different histories with regard to the nature and etiology of his skin condition.  In the notice of disagreement received in April 2010 the Veteran asserted that he had a skin condition due to the inclement weather that he was exposed to in service.  However, during the June 2014 Board hearing and in a December 2010 statement the Veteran indicated that his skin problems started when he was exposed to radiation during clean-up operations of a plane crash between a B-52 bomber and a KC 135 refueling unit, which included "white" washing the whole town.  It is compelling that on the July 1967 report of medical history upon separation from service the Veteran himself reported that he participated in recovering a nuclear bomb in Palomares but did not report skin problems or any other residuals prompting the examiner to note that there were no complications or sequelae from the recovery of the nuclear bomb.  Further, there is no lay nor medical evidence of record of a skin disability for many years after service.  The absence of any evidence for decades after service weighs the evidence against a finding that the Veteran's current skin disability was present in service or immediately after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors"); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected). 

Hypertension is included among the chronic diseases under 38 U.S.C.A.  1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Nevertheless, the Veteran is not asserting that hypertension is related to service based on continuity of symptomatology.  Fungus and rashes are not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable regarding this issue.  See Walker.  As the Veteran did not have serve in Vietnam consideration of 38 C.F.R. § 3.309(e) of diseases associated with herbicide exposure is not warranted.  

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension and a skin disability.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

The application to reopen the claim of service connection for a low back disability is granted.  

Service connection for lumbar spine spondylosis and sciatica is granted.

Service connection for hypertension is denied.  

Service connection for a skin disability is denied.  


REMAND

In June 2014 the Veteran testified that his bilateral shoulder disability was related to service in Spain where he participated in the clean-up of the plane crash between a B-52 bomber and a KC 135 refueling unit by driving buses and trucks over heavy terrain.  He also claimed he had shoulder problems due to sleeping on carts and in tents for a few months in Spain and on the cold ground in South Dakota during the winter.  The Veteran further testified that medical professionals have related his bilateral knee disability to his back, for which service connection now has been granted.  In a January 2010 statement that the Veteran also claimed that he had arthritis in his knees due to sleeping on the snow in service.  Lastly, during the June 2014 Board hearing the Veteran stated that he has a bilateral toe condition due to extensively wearing jump boots in service.  

Service treatment records show that the Veteran served in South Dakota and in Spain where he participated in recovering a nuclear bomb.  Post service medical records show that the Veteran has degenerative joint disease in his shoulders and knees, cervical brachial syndrome, and onychomycosis in his toes.  See private medical records dated in January 2010 and June 2014.  A June 2010 MRI of the right knee shows meniscal tears and chondromalacia patella.  A June 2010 MRI of the left knee shows an osteochondral injury.  Thus a VA examination is warranted as there is competent evidence of a current a bilateral shoulder disability, a bilateral knee disability, and bilateral toe disability; evidence suggesting that the disabilities may be related to service; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As discussed earlier, in October 2013 the private examiner referenced a January 1966 Request and Authorization for Temporary Duty Travel of Military Personnel and a February 1966 authorization for the Veteran to travel to Spain and assist in an aircraft accident operation.  He noted that these documents were included with the service treatment records.  However the travel records currently are not in the claims folder and an attempt needs to be made to associate them with the record.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder the following service records: a January 1966 Request and Authorization for Temporary Duty Travel of Military Personnel and a February 1966 authorization for the Veteran to travel to Spain and assist in an aircraft accident operation.  If warranted contact the National Personnel Records Center and any other appropriate Federal agency to obtain these records.  If necessary, with the Veteran's assistance obtain copies of the above records and any other pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of bilateral shoulder disability, bilateral knee disability, and bilateral toe disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current bilateral shoulder, bilateral knee, and bilateral toe disabilities.  

b.) For each identified bilateral shoulder disability and bilateral knee disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's contentions that his shoulder and knee problems were related to cold weather exposure during service in South Dakota to include sleeping on the cold ground, as well as sleeping on carts and tents in Spain, and driving over heavy terrain in Spain to assist with the clean-up of a plane crash between a B-52 bomber and a KC 135 refueling unit.  See June 2014 Board hearing testimony, and Veteran statements dated in January 2010 and April 2010.  

c.) For each identified bilateral knee disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the service-connected lumbar spine spondylosis and sciatica.  

d.) For each identified bilateral toe disability the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner should comment on the Veteran's June 2014 testimony that he had fungus in his toes due to extensively wearing jump boots in service.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


